DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to claims 26 and 43 have been withdrawn.
The rejection under 112, second paragraph to claims 33-34 are withdrawn.
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Warmann U.S. Patent No. 4,084,70 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Warmann teaches a pneumatic conveyor have an assembly nest 10 (which is referred to as a pneumatic tube conveyor dispatcher which synonymous as a carrier to transport objects) which transports tubular bodies 14. Warmann can transport various objects (being drugs or other necessary objects to be transported in the described manner) to read on the claim limitations as presented.
Regarding claim 33, Applicant argues that Warmann does not teach “two bearing projecting inwardly into the receiving space and are spaced apart in a longitudinal direction of the receiving space”, but Warmann teaches bearing surfaces 44,52 as shown in Figure 2 projecting inwardly to the receiving space 42 (being interior to the space) and where the sub assembly 14 is received in the space. Warmann teaches “The outer face 51 of the housing 40 mounts an access door 52 which has one lengthwise edge 54 (FIG. 4) hinged to the housing 40 such that the operator may grasp the handle 56 of the door 52 and open the same to obtain access to the carrier chamber 42 so as to position a carrier 14 therein” C4 L15-25. The door has a surface on the interior and the chamber 42 has another surface completing the structure which is projecting inwardly (having a thickness to the structural limitations of the receiving space 42), the claim limitations does not provide any substance to differentiate from the prior art. Applicant then argues that Warmann does not teach “a recess opposite a lower bearing surface and projecting outwardly of the receiving space”. Warmann teaches “wherein a recess at 40 is provided opposite a lower bearing surface at 40, the recess at 40 projecting outwardly of the receiving space 42” as shown in Figure 2. Recess is defined as according to Merriam Webster’s Dictionary as “a small space created by building part of a wall further back from the rest”. Looking at Figure 2 of Warmann, a recess at 40 opposite a lower bearing surface of 40 projecting outwardly (interpreted as having a space in a direction) of the receiving space 42. Clarification of what “projecting outwardly” (or inwardly) could decisively define the present invention’s intention to overcome the cited prior art.
Regarding claim 35, Applicant argues that Warmann does not teach “an elongate receiving space defined by a semi-cylindrical wall having a longitudinal opening”. Warmann teaches “an elongate receiving space 42 defined by a semi cylindrical wall 40,52 having a longitudinal opening along one side in which the sub assembly 14 can be inserted to orientate the sub assembly 14 in a predetermined position”. Looking at Figure 2 of Warmann, receiving space 42 is elongate (long in relation to width as defined my Merriam Webster’s Dictionary). Looking a Figure 1, the receiving space defined by a semi- cylindrical wall (being formed by 40, 52), the emphasis of being semi therefore having a cylindrical like shape, but not fully. Further the receiving space 42 contains the sub assembly 14 which is cylindrical therefore is in the cylindrical shape to maintain the position of the sub assembly 14. Warmann teaches an opening at 52 to which the sub assembly 14 enters. Applicant then argues that Warmann does not teach “a clamp that abuts a sub assembly inserted in the receiving space to secure it therein”. Warmann teaches “and a clamp 100 that moves relative to the receiving space 42 between an open position, in which the longitudinal opening is uncovered, and a closed position in which the clamp 42 abuts the sub assembly 14 inserted in the receiving space to secure it therein”. Clamp is defined by Merriam Webster’s Dictionary as “a brace, band, or clasp used for strengthening or holding things together”, the clamp 100 of Warmann is defined as a door as shown in Figures 1 and 2. The clamp 100 holds the structure of the housing 40 and receiving space 42 to fit the sub assembly 14 to transport it as needed.
Regarding claims 39 and 44, Applicant argues that Warmann does not teach “a mount and a clamping arm that extend upwardly from the mount”. Warmann teaches “a clamping arm 100 that extends upwardly from the mount 60 and is moveable into a locked position in response to displacement of the mount 60””. As discussed for claim 35, the clamping arm 100 is a piece of structure holding the assembly together and providing an opening for the sub assembly 14. Warmann teaches “ A tube access door 100 is pivotally hinged at 102 to the upper portion 48 of the carrier chamber 42. It can be seen upon an inspection of FIG. 2 that, as the carrier 14 is moved upwardly under the power of the carrier support bracket 60, the upper edge of the carrier 14 will engage the tube access door 100, and the same will pivot about its hinge 102 as the carrier 14 moves thereby. As can best be seen in FIGS. 3 and 4, a solenoid actuated door locking mechanism 104 is mounted to the housing 40 and normally projects above the tube access door 100 to prevent its opening” C5 L35-40. Warmann specifies that the clamping arm cannot be opened (therefore being locked) and then the transport will convey the object to its destination.
In response to applicant’s argument to claim 43 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wise teaches a door closing assembly for a material handling system which the mechanism could be used in the door closing material handling system of Warmann. There are various actuating assemblies used in transport systems having various benefits. The use of the fluid actuated extensible means of Wise into the invention of Warmann allows for additional control by regulating the rate of the movement.
For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33,35-41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warmann U.S. Patent No. 4,084,770.
Claim 33, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly comprises a tubular body 14 and a cap 46 that is wider than the tubular body Fig. 2, the assembly nest 10 comprising: an elongate receiving space 42 for receiving the sub assembly 14, a base surface 60 and at least two bearing surfaces 44,52, wherein the elongate receiving space 42  is defined by a vertical projection of the base surface 60, the bearing surfaces 44,52 projecting inwardly into the receiving space 42 such that when the sub assembly 14 is received in the receiving space 42, the cap abuts 46 the base surface 60 and the bearing surfaces 44,52 abut opposing sides of the tubular body 14, wherein the bearing surfaces 44,52  are spaced apart in a longitudinal direction of the receiving space 42 and wherein a recess at 40 is provided opposite a lower bearing surface at 40, the recess at 40 projecting outwardly of the receiving space 42 Fig. 2.
Claim 35, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: an elongate receiving space 42 defined by a semi cylindrical wall 40,52 having a longitudinal opening along one side in which the sub assembly 14 can be inserted to orientate the sub assembly 14 in a predetermined position Fig. 2; and a clamp 100 that moves relative to the receiving space 42 between an open position, in which the longitudinal opening is uncovered, and a closed position in which the clamp 42 abuts the sub assembly 14 inserted in the receiving space to secure it therein Fig. 1-2.
Claim 36, Warmann teaches the receiving space 42 comprises a base 60 against which the cap 46 of the sub assembly 14 is mountable.
Claim 37, Warmann teaches the clamp 100 comprises a panel 40 attached to the semi cylindrical wall by a hinge 102, and wherein in the closed position, the panel extends across the longitudinal opening Fig. 2.
Claim 38, Warmann teaches the clamp 100 comprises a slider 60 that defines a partial annulus, the slider 102 being disposed in an arcuate track 64 formed in an upper end 48 of the semi cylindrical wall, and wherein the slider 60 is slideable along the arcuate track 64 between the open and closed positions C5 L35-60.
Claim 39, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: a mount 60 against which the cap 46 of the sub assembly 14 of the drug delivery device is mountable to orientate the sub assembly in a predetermined position Fig. 2; and a clamping arm 100 that extends upwardly from the mount 60 and is moveable into a locked position in response to displacement of the mount 60 in which a clamping surface of the clamping arm 100 abuts the tubular body 14 when the cap 46 is mounted on the mount.
Claim 40, Warmann teaches two clamping arms 44,52, wherein the mount 60 comprises two individual mounting parts 60,62 that are each integrally formed with a respective clamping arm 40,52 of the two clamping arms 44,52, each of the mounting parts 60,62 extending from a lower end of the respective clamping arms 44,52 into overlapping relation, such that, the cap 46 of the sub assembly 14 is simultaneously contactable with both mounting parts 60,62 to displace them downwards and cause the two clamping arms 44,62 to move towards each other and into contact with the tubular body 14 when the cap 46  is mounted on the mount 60,62.
Claim 41, Warmann teaches a receiving space 42 defined by a vertical projection of a base surface at 48 of the receiving space 42; and a wall 12 that upstands perpendicularly about the base surface at 48 to an upper edge Fig. 2; wherein the mount 60 is moveably disposed within the receiving space 42 and wherein the clamping arm 100 is hingedly via 102 attached to the mount 60 and comprises an extended straight edge Fig. 2, the clamping surface 100 being disposed at an upper end of the straight edge and projecting therefrom toward the receiving space 42, so that, when the mount 60 is moved in a direction toward the base surface at 48, the straight edge of the clamping arm 100 pivots via 102 about the upper edge of the wall of 14 to displace the clamping surface towards the tubular body 14 when the cap 46 is mounted on the mount 60 and into the locked position via 104.
Claim 44, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: a base 60 against which the cap 46 of the sub assembly is mountable to orientate the sub assembly in a predetermined position Fig. 2; a wall 12 that upstands around the base 60; and a clamping mechanism 100 to clamp the tubular body 14 of the sub assembly when the cap 46 is mounted on the base 60, the clamping mechanism 100 comprising a clamp 62 disposed in a track 64 formed through an upper end 48 of the wall 12, the clamp 62 being displaceable along the track 64 in response to a locking collar 104 being placed over the upper end of the wall 12 between an unlocked position, in which it protrudes from an outer surface of the wall, and a locked position in which it protrudes from an inner surface of the wall 12 and into contact with the tubular body 14 of the sub assembly when the cap 46 is mounted on the base 60.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Warmann U.S. Patent No. 4,084,770 in view of Henderson U.S. Patent No. 10,391,246.
Claim 42, Warmann does not teach as Henderson teaches a compression spring 9 arranged to urge the mount 3 away from the base surface 2. It would be obvious to one of ordinary skill to use the spring of Henderson into the invention of Warmann for additional control.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Warmann U.S. Patent No. 4,084,770 in view of Wiese U.S. Patent No. 3,899,095.
Claim 43, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: a base 60 against which the cap 46 of the sub assembly is mountable to orientate the sub assembly in a predetermined position Fig. 2; and a clamping mechanism 100 to clamp the tubular body 14 of the sub assembly when the cap 46 is mounted on the base 60, the clamping mechanism 100 comprising a clamping surface 52 but does not teach as Wiese teaches a reservoir of 42 into which fluid can be pumped to cause the clamping surface of 10 to move into contact with the tubular body C3 L10-35. It would be obvious to one of ordinary skill to use the actuating system of Wiese into the invention of Warmann for additional control.
Allowable Subject Matter
Claims 25-32 are allowed.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS